                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION

CHAD M. MCBRIDE                                                                                  PLAINTIFF


         v.                                      CIVIL NO. 18-3067


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                   DEFENDANT

                                         MEMORANDUM OPINION

         Plaintiff, Chad M. McBride, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying his claim for period of disability and disability

insurance benefits (DIB) under the provisions of Title II of the Social Security Act (Act). In

this judicial review, the Court must determine whether there is substantial evidence in the

administrative record to support the Commissioner's decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed his current application for DIB on February 25, 2016,

alleging an inability to work since May 10, 2014, due to epilepsy-seizures, back pain,

depression and anxiety. (Tr. 80, 176). An administrative hearing was held on July 6, 2017,

at which Plaintiff appeared with counsel and testified. (Tr. 33-78).

         By written decision dated September 22, 2017, the ALJ found that during the relevant

time period, Plaintiff had an impairment or combination of impairments that were severe.

(Tr. 21). Specifically, the ALJ found Plaintiff had the following severe impairments: a


1 Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,

pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.




                                                             1
disorder of the back, epilepsy and obesity. However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the level of

severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart

P, Regulation No. 4. (Tr. 23). The ALJ found Plaintiff retained the residual functional

capacity (RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) except as follows: The
       claimant must avoid even moderate exposure to hazards such as dangerous
       machinery and unprotected heights.

(Tr. 23). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as a TSA screener, a fountain server and a movie theatre attendant. (Tr. 27).

       Plaintiff then requested a review of the hearing decision by the Appeals Council,

which after reviewing additional evidence submitted by Plaintiff denied that request on April

21, 2018 (Tr. 1-5). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the

undersigned pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 12, 14).

       This Court's role is to determine whether the Commissioner's findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583

(8th Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a

reasonable mind would find it adequate to support the Commissioner's decision. The ALJ's

decision must be affirmed if the record contains substantial evidence to support it. Edwards

v. Barnhart, 314 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the

record that supports the Commissioner's decision, the Court may not reverse it simply

because substantial evidence exists in the record that would have supported a contrary

outcome, or because the Court would have decided the case differently. Haley v. Massanari,



                                               2
258 F.3d 742, 747 (8th Cir. 2001). In other words, if after reviewing the record it is possible

to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole

reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

Sledge v. Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily

affirming ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 1st day of August 2019.




                                                    / Erin L. Wiedemann
                                                   /s
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
